                                   1

                                   2

                                   3
                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                   7
                                   8     JONATHAN PAK,                                      Case No. 21-cv-05032-JCS
                                                        Plaintiff,                          ORDER GRANTING STIPULATION
                                   9
                                                                                            TO TRANSFER TO SAN JOSE
                                                 v.                                         DIVISION
                                  10
                                  11     GUARDIAN LIFE INSURANCE
                                         COMPANY OF AMERICA, et al.,                        Re: Dkt. No. 5
                                  12                    Defendants.
Northern District of California
 United States District Court




                                  13
                                  14          The parties have stipulated to transfer this case from the San Francisco Division to the San

                                  15   Jose Division of this Court pursuant to 28 U.S.C. § 1404(b). Most of the facts at issue occurred in

                                  16   Santa Clara County and several relevant witnesses are located there. The Court finds that “the

                                  17   convenience of parties and witnesses and the interests of justice will be served by transferring the

                                  18   action.” See Civ. L.R. 3-2(h). The parties’ stipulation is therefore GRANTED, and the Clerk is

                                  19   instructed to reassign this case to a judge of the San Jose Division in a manner consistent with the

                                  20   Court’s assignment plan.

                                  21          IT IS SO ORDERED.

                                  22   Dated: July 9, 2021

                                  23                                                    ______________________________________
                                                                                        JOSEPH C. SPERO
                                  24                                                    Chief Magistrate Judge
                                  25
                                  26
                                  27
                                  28
